—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Bernstein, J.), entered January 3, 2000, which, upon a jury verdict, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff was found unconscious at the bottom of a flight of stairs in the defendant’s apartment building, bleeding from a head injury. As a result of the injuries she suffered in the accident, the plaintiff was left in a permanent vegetative state and was thus unable to testify. There were no witnesses to the accident.
The Supreme Court did not err in denying the plaintiffs request for a so-called “Noseworthy” charge (see, Noseworthy v City of New York, 298 NY 76). The parties were on an equal footing as to their access to knowledge of the events which caused the plaintiffs injuries. Under such circumstances, there is no basis for the requested charge (see, Gayle v City of New York, 256 AD2d 541; see also, Orloski v McCarthy, 274 AD2d 633).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.